DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 1 and its various embodiments are directed to a method of isolating an immunoglobulin comprising steps a) through e):
	a) Providing a separation matrix comprising at least 15 mg/ml multimers of immunoglobulin-binding alkali-stabilized Protein A domains covalently coupled to a porous support comprising cross-linked polymer particles having a pore size that corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa.  In another embodiment, the particles have a volume-weighted median diameter (d50, v) of 56-70 micrometers and a dry solids weight of 55-80 mg/ml (claim 2).  The separation matrix has a maximum pressure of at least 0.58 MPa when packed at 300 +/-10 mm bed height in a chromatography column having a diameter of 35 mm (claim 3).  The separation matrix is a Protein A chromatography column (claims 10 and 21).  
	b) Contacting a liquid sample comprising an immunoglobulin with said separation matrix.  The pH is 6-8 (claim 14).  The residence time of the liquid sample on the separation matrix is 2-20 minutes (claim 15);
	c) Washing the separation matrix with a washing liquid;
	d) Eluting the immunoglobulin from the separation matrix with an elution liquid; and,
	e) Cleaning the separation matrix with a cleaning liquid at least 0.5 M NaOH, or at least 1 M NaOH (claim 11), or at least 2 M NaOH (claim 12).  The contact time between the separation matrix and the cleaning liquid is less than 10 minutes (claim 16), 5 minutes or less (claim 17), or 3 minutes or less (claim 18).  Steps b) through e) are repeated at least 10 times (claim 13).  The method is performed in continuous or semicontinuous multicolumn chromatography process (claim 19), or in a periodic countercurrent chromatography (CPP) process (claim 20).
In other embodiments, the immunoglobulin comprises an Fc fusion protein (claim 4), has a hydrodynamic radius of at least 6.0 nm (claim 5), comprises a bispecific, trispecific or polyspecific antibody (claim 6), comprises a conjugated antibody (claim 8), or an antibody fragment (claim 9).  The method separates half antibodies or homodimeric antibodies from the bispecific, trispecific or polyspecific antibody (claim 7).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”).  The claims are summarized above and correlated to the teaching of the prior art in bold font.
Rodrigo discloses a separation matrix comprising mutated immunoglobulin- and Fc-binding polypeptides, mutated Staphylococcus Protein A (SpA) with improved alkaline stability, for affinity chromatography (isolating) of immunoglobulins (see pages 1-4) (claim 10).  Multimers of the Fc-binding polypeptides are disclosed (see page 9, lines 16-18).  The Fc-binding polypeptides are covalently coupled to a porous support comprising cross-linked polysaccharide or agarose polymer particles having Kav or Kd value (measured by inverse size exclusion chromatography) of 0.6-0.95 as measured with the probe molecule dextran of MW 110 kDa (see page 10, last full paragraph through page 11, first full paragraph) (claims 1 and 21).  The separation matrix comprises 5-20 mg/ml of the Fc-binding polypeptides or multimers coupled to the support material (see page 11, last paragraph) (claim 1).  
	Also disclosed is a method of isolating an immunoglobulin with the separation matrix, including the steps of contacting a liquid sample (e.g., clarified cell broth described on page 15, second paragraph) comprising an immunoglobulin with the separation matrix (adsorption buffer having pH 7.4 (see page 18, lines 27-28)) (claim 14) with a residence time of 2.4 minutes (see page 19, lines 6-10) (claim 15), washing the separation matrix with a washing liquid, eluting the immunoglobulin from the matrix with an elution liquid and cleaning the matrix with a cleaning liquid, repeated at least 10 times (see page 13, line 28 through page 14, line 2, and page 14, last paragraph).  Rodrigo discloses a cleaning liquid comprising 0.1-2.0 M NaOH or KOH (see page 14, lines 29-30) (claims 1 and 11-13).  
	Claim 3 is directed to an embodiment wherein the separation matrix has a maximum pressure of at least 0.58 MPa when packed at 300 +/-10 mm bed height in a chromatography column having a diameter of 35 mm, which describes a feature that is expected of the Rodrigo/Berg matrix since the matrix used by the instant claims is the same as that used by Rodrigo in view of Berg.  
Regarding claims 4, 8 and 9, which further characterize the antibody that can be bound by the matrix, Rodrigo discloses antibody fragments, fusions, conjugates, as well as the Fc portion (see page 4, lines 15-24).  
Regarding claim 5, which further characterizes the immunoglobulin as having a hydrodynamic radius of at least 6.0 nm, this feature is not specifically disclosed by Rodrigo, but it is expected that the Rodrigo matrix is capable of isolating such immunoglobulins since the matrix is the same as that used by the instant claims.  Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”).  Claims 16-18 are directed to embodiments wherein the contact time between the separation matrix and the cleaning liquid is less than 10 minutes, such as 5 minutes or less, or 3 minutes or less.  The teachings of Rodrigo are outlined above.  Rodrigo discloses cleaning with up to 2M NaOH, but does not provide the cleaning time with that concentration of NaOH.  Rodrigo discloses a cleaning time of 10 minutes with 0.5 M NaOH (see pages 19-20).  It would have been obvious to have shortened the cleaning time to less than 10 minutes in a process of optimizing the time needed for cleaning with a higher concentration of NaOH, such as 2M, a concentration suggested by Rodrigo.  One would have had a reasonable expectation of success that a shorter cleaning time would have been required with a higher concentration of NaOH.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”) as applied to claim 1 above, and further in view of Brinkmann et al. (US 2010/0256338, “Brinkmann”).  Claims 6 and 7 are directed to embodiments wherein the immunoglobulin is bispecific, trispecific or polyspecific, and wherein the method separates half antibodies or homodimeric antibodies from bispecific, trispecific or polyspecific antibodies.  Rodrigo’s teachings are outlined above.  Rodrigo does not specifically name antibodies that are bispecific, trispecific or polyspecific, nor does Rodrigo appreciate that the method would separate them from half antibodies or homodimeric antibodies.  However, it would have been obvious to have applied Rodrigo’s method to isolate bispecific, trispecific or polyspecific antibodies since they are types of antibodies that have pharmaceutical value (see Brinkmann, abstract and paragraph [0002]).  One would have had a reasonable expectation of success given that Brinkmann isolated polyspecific antibodies using Protein A affinity chromatography (see paragraph [0159]).  Although Rodrigo did not appreciate that the method has the capability of separating bispecific, trispecific or polyspecific from half antibodies or homodimeric antibodies, it would have been a natural outcome of the doing what the prior art suggests.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”) as applied to claim 1 above, and further in view of Bryntesson et al. (U.S. 7,901,581 B2, cited in the IDS filed 6/25/2020, “Bryntesson”).  Claims 19 are 20 are directed to embodiments wherein the method is performed in a continuous or semicontinuous multicolumn chromatography process, or in a periodic countercurrent process.  The teachings of Rodrigo are outlined above, however, it does not appear that Rodrigo discloses continuous chromatography.  However, it would have been obvious to have improved upon Rodrigo’s chromatography method by increasing its capacity in a continuous or semi-continuous manner as described in Bryntesson with the advantages of maximizing resins, reducing processing times, and reducing buffer requirements, among other advantages (see col. 1, lines 24-32).  One would have had a reasonable expectation of success given that Bryntesson discloses the production (i.e., isolation) of antibodies, for example, using the continuous method (see col. 6, lines 39-41).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,730,908 B2.  This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,730,908 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 2 is differs from instant claim 1 by reciting a limitation requiring that the cross-linked polymer particles have a volume-weighted median diameter (d50, v) of 56-70 micrometers and a dry solids weight of 55-80 mg/ml.  In that respect, patented claim 2 is a species of the broader instant claim 1, which does not recite that limitation.  In view of patented claim 2, and the other embodiments of patented claim 1 and 3-23, the instant claims are obvious as being directed to either the same additional embodiments, or anticipated by the species recited in the patented claims (e.g., particular sequences defining the multimers in the patented claims versus the generic multimers recited in the instant claims).

Claims 1-3, 10, 11, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,654,887 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 13 differs from the instant claims in that the patented claims do not recite a step of providing the separation matrix.  However, this would have been obvious as it would have to be provided in order to use in the method.  Patented claim 13 also differs from the instant claims in that the separation matrix has a ligand content of at least 11 mg/ml, whereas the instant claims require at least 15 mg/ml.  This would have been an obvious embodiments since “at least 11 mg/ml” reasonably encompasses “at least 15 mg/ml”, there being no upper limit in the patented claims.  The patented claims also differ from the instant claims in that the patented claims recite sequence for the Protein A domain multimers (a species) while the instant claims do not recite a sequence (a genus).  A species anticipates a genus in this respect.  
Addressing the limitation of instant claim 3, wherein the separation matrix has a max pressure of at least 0.58 MPa when packed at 300 =/-10 mm bed height in a column, this limitation further characterizes a function of the claimed structure, and is expected to be an inherent feature of the particles having a volume-weighted median diameter of 56-70 micrometers and dry solids weight of 55-80 mg/ml in the patented claims.

Claims 4, 8, 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-16, 18, 19, 21 and 23-25 of U.S. Patent No. 10,654,887 B2, as applied to claim 1 above, and further in view of Rodrigo et al. (WO 2015/005859 A1, “Rodrigo”, cited in the IDS filed 5/27/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 4, 8 and 9 are directed to embodiments wherein the immunoglobulin comprises an Fc fusion, a conjugated antibody or an antibody fragment, none of which are claimed in the patented claims.  However, it would have been obvious to have claim these particular types of immunoglobulin in view of Rodrigo’s similar method that is capable of separating Fc fusions, conjugated antibodies or antibody fragments.
Claim 14 is directed to an embodiment wherein the pH in step b) is 6-8.  The patented claims do not claim a pH of 6-8 in the contacting step, however, Rodrigo discloses adsorption buffer at a pH of 7.4, which appears to be used during a contacting step that is similar to claim 1, part b (see page 18, lines 27-28).  It would have been obvious to have claimed these features with a reasonable expectation of success in view of the teachings of Rodrigo.

Claims 1-3, 10, 13-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,703,774 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 19 differs from instant claim 1 in that it does not recite a pore size that corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa.  However, it would have been obvious to have claimed this limitation since it is present in patented claim 18, directed to a similar method.  The other patented claims recite limitations that are either the same as, or species of the instantly claimed methods, with regard to repetition of steps, volume-weighted median diameter, dry solids weight, pH values and residence time.  

Claims 1-3, 10, 11, 13-15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,513,537 B2.  Patented claims 16-18 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require 0.5 M NaOH as the cleaning liquid, whereas the patented claims recite a range of 0.1-1.0 M NaOH.  It would have been obvious to have used at least 0.5 M, since it is clearly within the cited range, with predictable results.  Another difference is that patented claim 16 does not specify that the multimers are in an amount of “at least 15 mg/ml”.  However, these limitations are present in patented product claims 19-21.  Patented claim 16 does not recite a limitation regarding pore size that corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa, nor the limitations about volume-weighted median diameter, dry solids weight.  However, it would have been obvious to have claimed these features since they are present in patented product claims 1-4.  It would have been obvious to have claimed those features as instantly claimed with predictable results.  The other patented claims recite limitations that are either the same as, or species of the instantly claimed products and methods, with regard to pH values and residence time.

Claims 1-3, 10, 11, 13-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,711,035 B2.  Patented claims 16-18 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require at least 0.5 M NaOH as the cleaning liquid, whereas the patented claims recite a range of 0.1-1.0 M NaOH.  It would have been obvious to have used at least 0.5 M, since it is clearly within the cited range, with predictable results.  Another difference is that patented claim 16 does not specify that the multimers are in an amount of “at least 15 mg/ml”.  However, these limitations are present in patented claims 19-21.  Patented claim 16 does not recite a limitation regarding pore size that corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa, nor the limitations about volume-weighted median diameter, dry solids weight.  However, it would have been obvious to have claimed these features since they are present in patented product claims 1-4.  It would have been obvious to have claimed those features as instantly claimed with predictable results.  The other patented claims recite limitations that are either the same as, or species of the instantly claimed products and methods, with regard to pH values and residence time.

Claims 1-3, 10, 11, 13-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,995,113 B2.  Patented claims 16-18 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require 0.5 M NaOH as the cleaning liquid, whereas the patented claims recite a range of 0.1-1.0 M NaOH.  It would have been obvious to have used 0.5 M, since it is clearly within the cited range, with predictable results.  Another difference is that patented claim 16 does not specify that the multimers are in an amount of “at least 15 mg/ml”.  However, these limitations are present in patented claims 19-21.  It would have been obvious to have claimed those features as instantly claimed with predictable results.  Patented claim 16 does not recite a limitation regarding pore size that corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa, nor the limitations about volume-weighted median diameter, dry solids weight.  However, it would have been obvious to have claimed these features since they are present in patented product claims 1-4.  It would have been obvious to have claimed those features as instantly claimed with predictable results.  The other patented claims recite limitations that are either the same as, or species of the instantly claimed products and methods, with regard to pH values and residence time.



Claims 1-3, 10, 11, 13-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/221,438 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims 33-40 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require 0.5 M NaOH as the cleaning liquid, whereas the copending claims are generic, or recite a range of 0.1-1.0 M NaOH, or in the case of copending claim 39, recite the same limitation 0.5 M NaOH.  It would have been obvious to have used 0.5 M, since it is clearly within the cited range, and it is a limitation in copending claim 39.  Another difference is that copending claim 33 does not specify that the multimers are in an amount of “at least 15 mg/ml”.  However, this limitation is present in copending claim 1.  Other limitations regarding the polymer particles and their features, pH, residence time, and cleaning contact time are recited in the other copending claims.  Additionally, the copending product claims render obvious the instant methods of use in view of the copending method claims.  It would have been obvious to have claimed those features as instantly claimed with predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 10, 13-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-21 of copending Application No. 16/884,475 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claim 10 is directed to a method of isolating an immunoglobulin similar to the instant claims with one of the differences being that the copending claim specifies that at least 40 mg immunoglobulin per ml of matrix is contacted with the matrix.  This embodiment is a species of the instantly claimed method of claim 2, which does not specify that feature.  Additionally, copending claim 10 specifies a sequence for the Protein A domain, which is not recited in instant claim 2.  A species anticipates a genus.  The other copending claims recite limitations that are either the same as, or species of the instantly claimed methods, with regard to repetition of steps, pH values and residence time.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648